Title: To George Washington from John Moriarty, 8 March 1784
From: Moriarty, John
To: Washington, George

 

May it Please your Excellency
Salem (N: England) [Mass.]8th March 1784

The fame of your Character Emboldens me to address your Excellency, & make my Situation & Circumstances Known to you. I was bred up to business in the City of Cork (Ireland)from my Infancy, ’till the year 1777. I then took passage to the Continent; & arrived in this town, where I Immediately got Connected with the Inhabitants & met every reasonable Encouragemt, then Invested every thing I had or could Command in five Privateers & had good Success until 1780.—that year stripd of all, Except a little Schooner, which I Laded & Sent off to the Havanah; upon her return, Sold her Cargo of Suggrs in Boston for £35000, old paper Currency, all which died in my hands, & which I very lately sold for £49.18—then, I Laded my little Schooner with Lumber for the West Indies; which in fourteen days after her Sailing was Captured & Carried into Bermudas, finding my affairs take a disagreeable turn, & my finances almost at an end, I Scraped up every thing left, for which I purchased a house, & a few acres of Ground near this town, on which I now reside & will be little Enough when Sold to Liquidate my Debts. Now that the War is over this is no place of Trade, & it is Mortifying to be Obliged to Seek for bread in a Wilderness, Considering that my Connections in France, Spain, Portugal, England & Ireland, are good & very Numerous. in order therefore to Continue my Commercial Connections with them I know no part of the Country So Calculated for it as your Country. I have not a friend or Acquaintance in all Virginia to whom I cou’d mention my present wants; what I want is a Farm with a house thereon, Convenient to a Navigable river; (where I may reside with my family; having here, a Son & Daughter & four Daughters in Ireland) & some Gentleman to Indulge me, by taking the purchase money by yearly payments.
I would also wish to be Connected with a Gentleman who may wish to go a little into Trade, who may be Inclined to give me an Interest in a small Vessel & a Cargo, & be paid from time to time, upon the returns, he Could run no risque, as the Pollicy of Assureance would Guarantee him & I would Engage to take the Burthen, & Transact the whole without giving him any

trouble. I Should deem myself happy were I thus Circumstanced; & be under your Excellency’s protection in Virginia. I could get Letters of Introduction from most parts of Europe (if necessary) one of which I beg leave to Inclose for your Excellency’s perusal.
No doubt but some friend or Relation of your Excellency’s may deem it his Interest to Encourage me on this head, I dare say, he’d find his Accot in it; as this mode may, yearly take off the produce of his Estate, & answer Several other purposes. If I am Honour’d with your Excellencys Ansr & Sentiments on this Subject at any time before the later end of April, Shall deem myself happy—I have the Honr to Subscribe myself your Excellency’s most Humble Servt

John Moriarty


P.S: the first Vessell that arrives here, after the harbour is Open, wth flour, will Come to a good Market, none here now, Sells in Boston @ 7 Dollars ⅌ Barrel—2d quality will do best, say about 600 Barrells.

